Citation Nr: 0024832	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  96-37 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
schizophrenia prior to August 1, 1996, to include a 100 
percent disability evaluation.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at law


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1965.

This appeal originally arose from a November 1991 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (RO), which confirmed a 30 
percent evaluation for schizophrenia pursuant to an increased 
rating claim received on August 19, 1991.  During the 
pendency of the appeal, a rating decision dated in October 
1992 increased the evaluation to 50 percent, effective August 
19, 1991, the date of receipt of the claim for increase.  In 
a December 1994 decision, the Board of Veterans Appeals 
(Board) confirmed the 50 percent evaluation.  The United 
States Court of Appeals for Veterans Claims (Court) vacated 
this decision and Remanded the case to the Board in an August 
1995 order.  

In January 1996, the Board remanded the veteran's appeal to 
the RO for further development and readjudication.  In an 
August 1996 rating decision, the RO confirmed and continued a 
50 percent rating prior to December 4, 1994, assigned a 
temporary total hospitalization rating pursuant to 38 C.F.R. 
§ 4.29, effective from December 4, 1994, continued the 50 
percent rating from February 1, 1995, and increased the 
veteran's disability evaluation for service-connected 
schizophrenia from 50 percent to 100 percent, under the 
provisions of 38 C.F.R. § 4.16 (c), effective from August 1, 
1996.  The veteran's representative expressed disagreement 
with the assigned effective date for the 100 percent rating.  
As the August 1996 rating action also did not constitute a 
full grant of benefits relative to his claim for an 
evaluation in excess of 50 percent for the period prior to 
August 1, 1996, the issue is as stated on the title page of 
this decision.

In a decision dated in August 1998, the Board found that the 
evidence supported an effective date of July 6, 1992, for the 
100 percent evaluation for schizophrenia.  The veteran 
appealed that determination to the Court.  In September 1999, 
the parties submitted a Joint Motion To Vacate The BVA 
Decision, To Remand The Case, And To Stay Further 
Proceedings.  In an order dated in September 1999, the Court 
granted the motion, and vacated the August 1998 Board 
decision and Remanded the case to the Board.  A copy of the 
joint motion and the Court's Order have been incorporated 
into the veteran's claims folder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2. The veteran's most recent reopened claim for an increased 
rating for service-connected schizophrenia was received on 
August 19, 1991, and the rating period for consideration 
began on August 18, 1990.

3. Clinical evidence dated from August 18, 1990 demonstrates 
the service-connected schizophrenia, the veteran's only 
compensable service-connected disability, was manifested by 
impaired concentration and memory, mania and depressive 
symptoms productive of severe social and industrial 
inadaptability, and which precluded his ability to follow a 
substantially gainful occupation.


CONCLUSION OF LAW

The criteria for an effective date of August 18, 1990, for a 
grant of a 100 percent schedular evaluation for service-
connected schizophrenia have been met. 38 U.S.C.A. §§ 1155, 
5107, 5110 (West 1991); 38 C.F.R. §§ 3.400(o)(2), 4.1, 4.2, 
4.7, 4.10, 4.16 (c), 4.132, Diagnostic Code 9205 (effective 
prior to November 7, 1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that the 100 percent evaluation for his 
schizophrenia should have an effective date earlier than 
August 1, 1996.  In support of the veteran's claim, it has 
been pointed out that he was found disabled for purposes of 
Social Security Administration (SSA) benefits as of July 18, 
1991, and that he was hospitalized for psychiatric treatment 
in 1989.  Accordingly, a favorable determination is 
requested.

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim). The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.

In connection with the Board's June 1996 remand, the RO 
obtained and associated with the veteran's claims file 
records from the CPC College Meadows Hospital; the Kansas 
City, Missouri, VA Medical Center (VAMC); the Missouri 
Department of Secondary Education Division of Vocational 
Rehabilitation; and VA's Vocational Rehabilitation.  In 
addition, VA has obtained and associated with the claims file 
the veteran's October 1992 favorable SSA decision, as well as 
the medical records on which it was based.  

A July 1989 discharge summary from the CPC College Meadows 
Hospital indicates that the veteran was hospitalized for 16 
days in April 1989.  The final Axis I diagnosis was bipolar 
disorder with delusional features.  The Axis V score was 40.  
It was not specified whether this represented his current 
score or the highest score from the  preceding year.  
Treatment notes provide that the veteran reported being 
presently unable to function at work any longer, and that 
his-workers had become concerned and were supportive of his 
seeking inpatient treatment.  Treatment notes also provide an 
Axis V GAF current score of 45 with the highest the past year 
being 75.  

A December 1989 discharge summary from the CPC College 
Meadows Hospital indicates that the veteran was hospitalized 
for 13 days in November 1989.  The final Axis I diagnosis was 
paranoid schizophrenia.  The Axis V score was 20.  It was not 
specified whether this represented his current score or the 
highest score from the  preceding year.  Treatment records 
from this hospitalization indicate that prior to admission 
the veteran had lowered the dose of his anti-psychotic 
medication.  It was noted that he had gradually become more 
and more disorganized, more paranoid and more distraught to 
the point that he was not able to function in his job and had 
been asked by his superior to seek help.  A treatment note 
dated in January 1990 provides that since his discharge the 
veteran had returned to the community and resumed his job.  
However, he had deteriorated and his roommate referred him to 
the hospital, where he needed to come in for a short stay to 
get his medication stabilized again so that he might return 
to his job.

VA outpatient reports from July 1989 through September 1991 
show exacerbations and improvement in the veteran's 
symptomatology.  According to a November 1989 entry, the 
veteran had recently lost his job due to his psychiatric 
illness which had necessitated two inpatient stays in the 
previous several months.  In entries over the course of the 
months following the November 1989 entry, examiners noted the 
veteran's improvement such that his condition was stable and 
his medication dose was lowered.  In July 1990, it was noted 
he was working full-time.

Employment records from the Full Employment Council dated in 
1990 and 1991 show that the veteran was working as a 
counselor for a short period, but that his job evaluations 
were unsatisfactory and his probationary period was expanded 
by a 90-day period.  The documents reflect he had used no 
sick leave or vacation leave during the period from July 1, 
1990 to March 31, 1991.  He had used 35.5 hours of leave 
without pay during that period.

According to the report of a March 1992 VA psychiatric 
examination, the veteran was on psychiatric medication.  It 
was reported that he had been employed for 12 years in 
placement as a job developer, until July 1991.  It was noted 
that apparently the veteran had missed an excessive amount of 
work, "not only because of his illness, but because of his 
parents [sic] illnesses and deaths."  It was noted that the 
veteran had also lost work because of a bad memory.  The 
veteran reported that he lived alone in a house which he 
shared with a friend-renter, that his social life was minimal 
and that he infrequently dated.  He indicated he attended 
church fellowship on Sunday evenings.

Mental status examination revealed the veteran was clean with 
a casual appearance.  It was noted that his attention span 
was adequate; he was oriented as to time, place and person; 
his affect was flattened, but appropriate; his judgment and 
insight were fair; his peer relationships were characterized 
as fair; and he had an even temper.  The veteran reported a 
restless sleep pattern, but denied nightmares.  It was 
indicated that his memory was poor, and his concentration was 
diminished.  He indicated that his energy was low and that he 
had been occasionally depressed, but not lately.  He also 
reported episodes of feeling high.  The veteran denied crying 
spells or suicidal ideation.  He provided a vague history of 
possible visual hallucinations at times in the past and 
denied paranoia, delusions or phobias.  He denied guilt or 
being a perfectionist, expressed anger over not being able to 
find work, and admitted to mood swings.  

The final diagnosis was schizoaffective schizophrenia.  His 
prognosis was guarded and his incapacity was characterized as 
marked.  The examiner stated that the veteran was still 
looking for work and hoped to find something else but had 
trouble coping with stress. 

A Rehabilitation Institute report dated in March 1992 
summarizes the veteran's experience there as showing some 
difficulty with following a schedule and/or basic 
organizational skills, as well as concentration.  Despite 
this, the veteran was noted to have demonstrated a solid 
academic base and potential for success in the computer area.  
A July 6, 1992 report provides that the veteran had accepted 
employment as a Job Coach with the Greater Kansas City 
Foundation for Citizens with Mental Retardation in June 1992 
and was terminated the following day.  The veteran stated 
that he was alleged to have fallen asleep on the job and to 
have drank a milkshake when he was not supposed to.  It was 
noted that the veteran returned sporadically to the Job 
Readiness Training Program and was unable to concentrate on 
his job search.  The report summarized that on July 6, 1992, 
it was decided that the veteran was no longer able to 
function in the Program, and that as a result of his 
disability it was felt that employment at that time would not 
be feasible.  

The veteran provided sworn testimony at a RO hearing on 
appeal in June 1992.  He reported depression related to his 
inability to find work, that his nerves had affected his 
ability to perform a previous employment which had terminated 
in July 1991, and that he had difficulty interacting with 
peers.  The veteran also stated he had completed a state 
eight-week vocational rehabilitation program, and was 
currently employed as a substitute teacher on a part-time 
basis.  He reported limited social activity, and a loss of 
interest in hobbies.  He denied that job related stress 
exacerbated his psychiatric symptoms, and indicated that he 
had no impairment in making decisions.  He reported having a 
good appetite.  He also stated he enjoyed reading.

According to an October 1992 SSA Disability Determination and 
Transmittal, the veteran was found to be disabled for SSA 
purposes as of July 18, 1991.  The primary diagnosis was 
noted to be affective (mood) disorder.  On an October 1992 
SSA Mental Residual Functional Capacity Assessment report, a 
psychologist summarized that the veteran had bipolar illness.  
In addition, the psychologist twice indicated that the 
veteran's SSA award was based on his affective disorder.  In 
doing so, the psychologist specifically indicated that there 
was no evidence of a sign or symptom cluster or syndrome 
which appropriately fit the diagnostic category of 
schizophrenic, paranoid and other psychotic disorders.  It 
was reported a VA vocational rehabilitation counselor had 
confirmed that the veteran was unemployable secondary to 
attention deficits of memory and concentration that 
apparently resulted from an affective disorder.

VA outpatient records from 1992 show that the veteran 
continued to be monitored at a VA Mental Health Clinic where 
he also participated in group therapy and was noted to be 
stable in a non-work setting.  In February 1992, the veteran 
was diagnosed with bipolar disorder and it was noted that he 
had been unable to secure employment, had lost two jobs 
recently due to behavioral disturbances stemming from his 
chronic mental illness, and appeared to be struggling to 
function in a socially appropriate way.  It was also noted 
that his episodes of psychosis and problematic behavior had 
significantly hindered his abilities to maintain gainful 
employment.  In September 1992, the veteran was again 
diagnosed with bipolar disorder.  

VA Mental Health Clinic reports dated through November 1994 
reveal that active treatment continued throughout this 
period, with the veteran having no steady employment.  He 
participated actively in group therapy.  In December 1994, 
the veteran was admitted for an acute psychiatric episode.  
Significantly, in the discharge report, an examiner noted 
that the veteran had "fooled" his support group and VA 
outpatient psychiatrist with regard to the extent of his 
psychiatric illness.  A Global Assessment of Functioning 
(GAF) score of 50 was assigned at the time of discharge.

According to the report of an August 1996 psychiatric 
examination, the examiner concluded that the veteran was in 
an exacerbated, depressed stage of his chronic bipolar 
disorder, and that his psychiatric symptoms were of such 
magnitude as to preclude him from "sustained addressing of 
even simple work tasks, preclude an adequate adjustment to 
the interpersonal/supervisory relationships of a work 
environment, and preclude understanding of and judgment for 
usual work processes and interactions."  The veteran's 
Global Assessment of Functioning score was determined to be 
45 at the time of the examination and as high as 55 within 
the previous year.

In additional argument submitted to the Board on the 
veteran's behalf in July 2000, it is asserted that the 
effective date for the veteran's 100 percent evaluation 
should be July 18, 1991, which was the date the SSA found the 
veteran disabled, due to affective (mood) disorder.  It was 
asserted that schizophrenia was an affective mood disorder.  

Turning to the pertinent laws and regulations, the Board 
notes that an effective date for an increase in disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if a claim is received within one year of such date, 
otherwise the effective date shall be the date of receipt of 
the claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).

Service connection was established for schizophrenia by a 
rating decision in June 1966, with a 100 percent rating 
assigned effective from March 9, 1966.  No appeal was taken 
from that determination or subsequent rating decision in July 
1970 which reduced the evaluation to 70 percent from October 
1, 1970, subsequent rating decision in November 1971 which 
reduced the evaluation to 50 percent from February 1, 1972, 
or a rating decision in November 1972 which reduced the 
evaluation to 30 percent from February 1, 1973, nor was any 
appeal completed relative to rating decisions subsequent 
thereto which confirmed and continued the 30 percent 
evaluation prior to the rating decision on appeal, except for 
awards of temporary total hospitalization ratings pursuant to 
38 C.F.R. § 4.29.  As such, these determinations are final.  
38 U.S.C.A. § 7105 (formerly § 4005A prior to May 7, 199l) 
(West 1991).  As such, the relevant rating period for 
consideration begins one year prior to receipt of the 
increased rating claim on August 19, 1991, or August 18, 
1990.  38 C.F.R. § 3.400(o)(2).

It is incumbent upon the Board to examine all communications 
in the claims file that may be interpreted as applications or 
claims, formal and informal, for increased benefits, and, 
then, to examine all other evidence of record to determine 
the earliest dates as of which, within the year prior to the 
claim, the increase in disability was ascertainable.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.155(a), 3.400(o)(2) 
(1999). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In determining the disability evaluation, the VA must 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and explain the reasons and bases used 
to support its conclusion.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, which requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2, 
which requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must 
be considered from the point of view of the veteran working 
or seeking work.  The provisions of 38 C.F.R. § 4.10 state 
that, in cases of functional impairment, evaluations are to 
be based upon the lack of usefulness, and medical examiners 
must furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.

Turning to the criteria for the evaluation of schizophrenia, 
the Board notes that the provisions for the evaluation of 
psychiatric disabilities were amended, effective November 7, 
1996.  The Board should apply the prior regulation to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change.  VA O.G.C. Prec. Op. No. 3-
2000 (April 10, 2000).

Under the provisions of the Rating Schedule in effect prior 
to November 7, 1996, schizophrenia resulting severe 
impairment of social and industrial adaptability warrants a 
70 percent evaluation.  Active psychotic manifestations of 
such extent, severity, depth, persistence or bizarreness as 
to produce total social and industrial inadaptability warrant 
a 100 percent evaluation.  38 C.F.R. § 4.132.

In addition, according to 38 C.F.R. § 4.16(c), in effect from 
March 1, 1989, where the only compensable service-connected 
disability is a mental disorder which is evaluated as 70 
percent disabling, and the mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation, the mental disorder may be assigned a total 
schedular evaluation under the appropriate diagnostic code.  
54 Fed. Reg. 4281 (Jan. 1989).

Based on a thorough review of the record, the Board finds 
that the evidence supports a finding of severe social and 
industrial inadaptability from August 18, 1990, so as to 
warrant a 70 percent evaluation under Diagnostic Code 9205, 
and a 100 percent evaluation for schizophrenia, pursuant to 
38 C.F.R. § 4.16 (c).  The evidence of record consistently 
demonstrates that the veteran is prone to periods of 
exacerbations, characterized by mania or depressive symptoms.  
In November 1989, it was noted the veteran had lost his job 
due to his psychiatric illness requiring two prior inpatient 
stays.  In this regard, the Board notes that the veteran was 
given a final diagnosis of schizophrenia during his November 
1989 hospitalization, along with a GAF score of 20.  
According to the American Psychiatric Association, Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(1994), a GAF score of 20 contemplates impairment greater 
than inability to function in almost all areas, including no 
job. It was further noted that although the veteran had 
resumed his job after prior hospitalization discharge, his 
condition had deteriorated such that he need to get his 
medication stabilized so that he might return to work.  
Further, although the veteran was noted to be working full-
time in July 1990, employment records dated in 1990 and 1991 
reflect he worked only a short period, and had unsatisfactory 
job evaluations, and had missed extensive time from work.  On 
VA hospitaliztion in March 1992, it was noted the veteran had 
not worked since July 1991, and that he had missed an 
excessive amount of work including due to impaired memory.  
Mental status examination at that time reflected the 
veteran's memory was poor and concentration diminished, when 
the diagnosis was schizophrenia.  Further, his incapacity was 
characterized as marked.  Although the veteran was employed 
as a substitute teacher in June 1992, the July 6, 1992, 
report from the Rehabilitation Institute constitutes a 
professional opinion, made only after extensive attempts at 
rehabilitation of the veteran's industrial capacity were 
abandoned, that the veteran's psychiatric disability was of 
such severity as to warrant at least a 70 percent evaluation 
indicative of severe impairment from that time.  
Significantly, there is no evidence that the veteran worked 
steadily at any time after the issuance of this July 1992 
report, despite having actively sought treatment and 
dedicated his best efforts to rehabilitating himself in order 
to achieve full employment.  Since the issuance of the July 
1992 report, it has been noted that the veteran remained 
stable only with the aid of heavy medication and when in a 
non-working environment.  

Accordingly, the Board is of the opinion that a 100 percent 
disability evaluation is warranted effective from August 18, 
1990.  



ORDER

Entitlement to an effective date of August 18, 1990, for the 
award of a total schedular rating for schizophrenia is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

